843 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin Daryl SUTHERLAND, Petitioner-Appellant,v.David W. CHESTER, Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 87-6671.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1988.Decided March 29, 1988.

Franklin Daryl Sutherland, appellant pro se.
Richard Norwood League, Office of Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, deny appointment of counsel, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Sutherland v. Chester, C/A No. 87-200-A-C (W.D.N.C. Oct. 7, 1987).


2
DISMISSED.